Case 2:20-cr-14022-JEM Document 25 Entered on FLSD Docket 03/19/2021 Page 1 of 2




                              U N ITED STA TES D ISTRICT COU RT
                               SOUTHERN DISSRICT OF FLORIDA
                           CASE N O.20-14022-CR-M ART1N EZ/M AYNARD

  UN ITED STATES O F A M ERJCA

          Plaintiff,


  KEN NETH JAM AL DEVEAUX,

          D efendant.


                             O RD ER A D O PTIN G M A G ISTM TE 'S
                  R EPOR T A N D R EC O M M EN D A TION O N CH AN G E O F PLEA

          THIS CAUSE cam ebeforetheCourtupon the OrderofReferencefrom theDistrict
  Courtto conductaChange ofPleaHearing beforeaM agistrateJudge.
          THE M ATTER wasreferredto M agistrateJudge Shaniek M .M aynard on February 11,

  2021.A ReportandRecommendationwasfiledonM arch 3,2021,(DE:24),recommendingthat
  theDefendant'spleaofguilty beaccepted. TheDefendantandthe Governmentwere afforded
  theopportunitytofileobjectionstotheReportandRecommendation,howevernonewerefiled.
  TheCourthasconducted a denovo review ofthe entirefileand aftercarefulconsideration,the
  Courtaffirm sand adoptstheReportand Recomm endation.Accordingly,itishereby:
          ORDERED AND ADJUbGED thattheReportandRecommendation (DE:24qof
  United StatesM agistrateJudge Shaniek M .M aynard,ishereby AFFIRM ED andADOPTED in
  its entirety.
         TheDefendantisadjudgedguiltytoCountOneofthelndictment,whichchargehim with
  possession with intentto distribute amixtureand substancecontaining a detectable amountof
  cocainebase,in violationofTitle21,United StatesCode,Section 841(a)(1)and841(b)(1)(C).
  TheDefendantacknowledgedthatheunderstood thechargeagainsthim andthepenaltiesthat
  could beim posed in thiscase.
Case 2:20-cr-14022-JEM Document 25 Entered on FLSD Docket 03/19/2021 Page 2 of 2




         Sentencing in thism atterisseton W ednesdav,M av 26,2021 at11:00 a.m ..attheAlto
  LeeAdams,Sr.United StatesCourthouse,101South U.S.Highway 1,Room #1016,Ft.Pierce,
  Florida 34950.

         DONEAND ORDERED inChambersatMiami,Florida,thisvdayofMarch,2021.

                                           Jo sE E .   RTIN Z
                                           UN ITED     A TES D ls   ICT JUD G E


  cc:
  H on.M agistrate Shnniek M aynard
  Al1CounselofRecord
  U .S.Probation O ffice
